Citation Nr: 0729482	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis. 

2.  Entitlement to service connection for chronic dermatitis.

3.  Entitlement to service connection for a chronic 
disability manifested by dry skin.

4.  Entitlement to service connection for a chronic urinary 
tract disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The appellant served on active duty from November 1975 to 
October 1979.  He also served in the United States Air Force 
Reserve from 1986 to October 1997 with additional relevant 
periods of active duty for training and inactive duty 
training.   

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of April 2000, November 2000, and 
June 2001.  This matter was originally on appeal from a 
January 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The history of this appeal shows that in July 1997, the 
appellant filed claims of entitlement to service connection 
for impacted teeth, pseudofolliculitis barbae, dermatitis, 
chronic urinary problems, tingling, left eye blurred vision, 
left foot injury, "fall off tailstep" injury, cysts, dry 
skin, left eye chemical injury, right ankle injury, and right 
knee injury.  In October 1997, the appellant added the claim 
of entitlement to service connection for multiple sclerosis.  
By a January 1998 rating decision, the RO denied service 
connection for all the claimed disorders.  In March 1998, the 
appellant filed a notice of disagreement with the January 
1998 rating decision as to the issues of service connection 
for pseudofolliculitis barbae, dermatitis, chronic urinary 
problems, left eye blurred vision, multiple sclerosis, cysts, 
and dry skin.  The RO issued a statement of the case in April 
1998 and the appellant perfected an appeal to the Board in 
June 1998 on all of the aforementioned issues.  The Board 
remanded the claims to the RO in April 2000, November 2000, 
and June 2001, for a travel board hearing and other 
additional development.  During the March 2001 travel board 
hearing, the appellant withdrew the issue of entitlement to 
service connection for left eye blurred vision. By an August 
2003 rating decision, the RO granted service connection for 
pseudofolliculitis barbae.  Accordingly, the issues of 
entitlement to service connection for left eye blurred vision 
and pseudofolliculitis barbae are no longer before the Board.  
The remaining issues were returned to the undersigned 
Veterans Law Judge for further consideration. 

This case was previously before the Board in May 2004, 
wherein service connection for a sebaceous cyst of the left 
thigh was granted.  The appellant's claims for service 
connection for multiple sclerosis, chronic dermatitis, and a 
chronic disability manifested by dry skin were denied by the 
Board and his claim of entitlement to service connection for 
a chronic urinary tract disability was remanded for 
additional development of the record.  

The Board's May 2004 decision was appealed to the U. S. Court 
of Appeals for Veterans Claims (Court).  In a November 2006 
Order, the Court vacated the May 2004 Board decision and 
remanded the matter back to the Board for development 
consistent with the Memorandum Decision.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that 
multiple sclerosis, initially manifested more than seven 
years following his period of active duty, is causally or 
etiologically related to a period of active duty, or a period 
of active duty for training or inactive duty training. 

2.  The medical evidence of record does not show that the 
appellant has chronic dermatitis etiologically related to a 
period of active duty, or a period of active duty for 
training or inactive duty training. 

3.  The medical evidence of record does not show that the 
appellant has a chronic disability manifested by dry skin 
which is etiologically related to a period of active duty, or 
a period of active duty for training or inactive duty 
training. 

4.  There is no competent medical nexus evidence of record 
indicating the appellant's chronic urinary tract disability 
is causally or etiologically related to his military service.
 

CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
active duty, active duty for training, or inactive duty 
training, nor may multiple sclerosis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 101(2), 101(22-
24), 1131, 5103, 5103A (West 2005); 38 C.F.R. § 3.6, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Chronic dermatitis was not incurred in or aggravated by 
active duty, active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 101(2), 101(22-24), 1131, 5103, 
5103A (West 2005); 38 C.F.R. § 3.6, 3.159, 3.303, 3.307, 
3.309 (2006).

3.  A chronic disability manifested by dry skin was not 
incurred in or aggravated by active duty, active duty for 
training or inactive duty training.  38 U.S.C.A. §§ 101(2), 
101(22-24), 1131, 5103, 5103A (West 2005); 38 C.F.R. § 3.6, 
3.159, 3.303, 3.307, 3.309 (2006.)

4.  A chronic urinary tract disability was not incurred or 
aggravated during active service, active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(2), 101(22-24), 
1131, 5103, 5103A (West 2005); 38 C.F.R. § 3.6, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2001 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the appellant submit any additional evidence 
in his possession pertaining to his claims.  

In addition, the August 2006 supplemental statement of the 
case (SSOC) included an explaination of how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.   
However, because the instant decision denies the appellant's 
claims for service connection, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In September 2001, the RO requested from the National 
Personnel Records Center (NPRC), verification of the 
appellant's periods of reserve active duty for training, 
inactive duty training, and active duty from 1986 to 1997.  
The RO also requested that NPRC provide any additional 
service records-particularly reports of medical treatment 
the appellant received while on active duty and active duty 
for training that might exist.  In July 2002, the NPRC 
responded that it conducted an extensive and thorough search 
of the records among its holdings, but NPRC was unable to 
locate the records identified in the request.  NPRC concluded 
that the records did not exist, that NPRC did not have them, 
or that further efforts to locate them at NPRC would be 
futile. 

In correspondence dated in July 2002, directed to the 
Commander of Andrews Air Force Base, the RO requested 
verification of the appellant's periods of reserve active 
duty for training, inactive duty training, and active duty 
from 1986 to 1997, with supporting documentation.  The RO 
also requested service medical records and service records 
that included line of duty determinations.  The RO placed 
similar requests with the Commanders of Rickenbacker Air 
Force Base and Wright Patterson Air Force Base, and the 
Adjutant General Office of Columbus, Ohio.  In July 2002, a 
service officer from Andrews Air Force Base responded that 
they no longer had any service records on the appellant.  The 
service officer noted that all records were sent to 
Headquarters Air Reserve Personnel Center (ARPC) in Denver, 
Colorado.  The service officer then indicated that he checked 
with ARPC, but he was advised that the service records were 
forwarded to NPRC in St. Louis, Missouri.  In July 2002, the 
Director of Personnel of the Ohio Air National Guard 
responded that a copy of the appellant's service medical 
records could be found at VA's Records Management Center in 
St. Louis, Missouri and that the appellant's personnel 
records could be located at the NPRC.  

In November 2002, the RO followed up on its initial requests 
with the Adjutant General Office of Columbus, Ohio and Wright 
Patterson Air Force Base.  Also, based on information 
provided from those who responded, the RO again requested 
from the NPRC verification of the appellant's periods of 
service and requested relevant records.  In the meantime, in 
December 2002, a service officer from Wright Patterson Air 
Force Base responded that all the appellant's records were 
forwarded to ARPC in St. Louis, Missouri.  In March 2003, the 
NPRC responded in the negative to all of the RO's inquiries.  
A Report of Contact dated in March 2003, noted that the 
Adjutant General's Office of the Army National Guard reported 
that the appellant's service records would not be located at 
its facility as the appellant was in the Air National Guard.  
It appears that no response came from the Commander of 
Rickenbacker Air Force Base.

Based on the foregoing actions and a review of the records 
previously associated with the claims file, the Board finds 
that any future efforts to obtain additional service medical 
records or to verify the appellant's periods of service would 
be futile.  Service medical records that cover the 
appellant's period of active duty service have been 
associated with the claims file.  Reserve medical records 
that cover the appellant's period of reserve service from 
1986 to 1997 have been associated with the claims file.  It 
appears that any available medical and service records 
forwarded from Rickenbacker Air Force Base, Andrews Air Force 
Base, and Wright Patterson Air Force Base to ARPC and NPRC 
were in turn forwarded to the RO at some point and 
subsequently associated with the claims file.  The 
appellant's period of active duty service has been verified 
as a copy of the appellant's certificate of discharge or 
separation from military service is in the claims file.  In 
regard to verification of periods of reserve service, the 
Board notes that some service personnel records that show 
periods of active duty for training and inactive duty 
training are in the claims files.  These records were 
obtained from ARPC in Denver, Colorado in July 1998.  Service 
personnel records were also forwarded from NPRC to the RO in 
August 1997.  In May 1998, ARPC in Denver, Colorado submitted 
a Memorandum in which ARPC confirmed that the appellant 
served several noncontinuous days in support of the Persian 
Gulf War.  Thus, it appears that any available service 
personnel records have been associated with the claims file.  
These records will be considered along with the pay stubs and 
leave and earning statements provided by the appellant. 

The RO afforded the appellant VA skin, genitourinary, and 
neurological examinations in May 2003, as well as obtained 
medical opinions on the etiology of the claimed disorders.  
VA and private post service treatment reports are of record.  
The RO also obtained records from the Social Security 
Administration.  Additionally, the claims file contains the 
appellant's own statements in support of his claims, 
including a transcript of a hearing before the undersigned 
Veterans Law Judge (VLJ).  

By virtue of the Board's April 2000, November 2000, and June 
2001 Remands together with earlier efforts by the RO to 
obtain all pertinent evidence, the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Where a veteran served continuously for ninety days or more 
during a period of war, or after December 31, 1946, multiple 
sclerosis shall be presumed to have been incurred or 
aggravated in service, even if there is no evidence of such 
disease during service, if manifest to a degree of 10 percent 
or more within seven years of service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  For multiple sclerosis, the disease must have been, 
in order for the disease to be presumed to have been incurred 
during active service.

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R.  § 3.1 (2003).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  Once a claimant has established 
"veteran" status through the performance of "active 
service," he is entitled to certain presumptions afforded to 
veterans.  

Factual Background

Reserve Service 

The Air National Guard/United States Air Force Reserve Point 
Credit Summary shows that the appellant served in the 
reserves on active duty for training (AD) and inactive duty 
training (IDT) for the following periods:  (1) March 20, 1986 
to March 19, 1987, AD 86 days, IDT 43 days; (2) March 20, 
1987 to March 19, 1988, AD 35 days, IDT 45 days; (3) March 
20, 1988 to March 19, 1989, AD 10 days, IDT 46 days; (4) 
March 20, 1989 to March 19, 1990, AD 22 days, IDT 48 days; 
(5) March 20, 1990 to March 19, 1991, AD 48 days, IDT 46 
days; (6) March 20, 1991 to March 19, 1992, AD 55 days, IDT 
42 days; (7) March 20, 1992 to March 19, 1993, AD 12 days, 
IDT 52 days; (8) March 20, 1993 to March 19, 1994, AD 22 
days, IDT 48 days; (9) March 20, 1994 to March 19, 1995, AD 
34 days, IDT 48 days; (10) March 20, 1995 to March 19, 1996, 
AD 0 days, IDT 48; and (11) March 20, 1996 to March 19, 1997, 
AD 21 days, IDT 42 days.

The ARPC Memorandum confirmed that the appellant served on 
active duty on the following days:  August 19, 1990; 
September 17, 19, 21, 1990; October 3, 10, 12, 1990; and 
November 16, 1990.

According to pay stubs provided by the appellant, he 
performed "AD" [active duty or active duty for training] 
during the following periods:  September 7, 1986 to September 
30, 1986; March 30, 1987 to April 3, 1987; July 13, 1987 to 
July 17, 1987; February 8, 1988 to February 12, 1988; April 
27, 1988 to May 6, 1988; February 24, 1990 to March 2, 1990; 
May 14, 1990 to May 18, 1990; July 9, 1990 to July 13, 1990; 
July 28, 1990[?]; September 19, 1990; October 3, 1990; 
October 10, 1990; October 12, 1990; October 15, 1990 to 
October 19, 1990; November 16, 1990; November 19, 1990; 
November 21, 1990; December 3, 1990 to December 7, 1990; 
December 10, 1990 to December 14, 1990; December 17, 1990; 
December 19, 1990; January 23, 1991; January 25, 1991; 
January 28, 1991; January 30, 1991; February 1, 1991; April 
17, 1991; April 19, 1991; April 24, 1991; April 26, 1991; 
April 29, 1991; May 1, 1991; May 6, 1991; May 8, 1991; May 
17, 1991; May 24, 1991; May 31, 1991; June 5, 1991; June 7, 
1991; July 19, 1991; July 22, 1991; July 24, 1991; July 29, 
1991 to July 31, 1991; August 7, 1991; August 12, 1991 to 
August 16, 1991; August 9, 1991; October 7, 1991 to October 
11, 1991; and October 28, 1991 to November 1, 1991.

According to Leave and Earnings Statement provided by the 
appellant, he performed active duty for training during the 
following periods:  July 14, 1992; October 17, 1992 to 
October 21, 1992; October 25, 1992; December 19, 1992 to 
December 23, 1992; March 27, 1993 to March 29, 1993; April 
17, 1993 to April 18, 1993; April 24, 1993 to April 25, 1993; 
April 9, 1994 to April 13, 1994; April 23, 1994 to April 27, 
1994; May 21, 1994 to May 25, 1994; October 20, 1994 to 
November 3, 1994; November 4, 1994 to November 7, 1994; April 
9, 1996 to April 12, 1996; July 17, 1996 to July 18, 1996; 
February 22, 1997 to February 26, 1997; March 26, 1997 to 
March 28, 1997; and April 19, 1997 to April 20, 1997.

The Air National Guard/United States Air Force Reserve Point 
Credit Summary shows that the appellant served for the 
following periods in the capacity stated:  


April 9, 1996 to April 12, 1996 on Annual Tour; June 21, 1996 
to June 23, 1996 on Annual Tour; July 17, 1996 to July 18, 
1996 on Special Tour; December 16, 1996 to December 22, 1996 
on Annual Tour; February 22, 1997 to February 26, 1997 on 
Annual Tour; March 26, 1997 to March 28, 1997 on AD Annual; 
and April 19, 1997 to April 20, 1997 on AD spec.

Multiple Sclerosis 

At the March 2001 Board hearing, the appellant presented 
testimony that he first noticed symptoms of multiple 
sclerosis in 1995.  He testified that he noticed balancing 
problems and falls at work.  The appellant expressed that he 
believed that his exposure to hazardous materials during the 
performance of his service duties caused his multiple 
sclerosis. 

The service medical records show that no neurological 
disorder was identified at the appellant's service enlistment 
examination conducted in June 1975.  Vision tests revealed 
decreased vision acuity in both eyes.  It was noted that the 
appellant had residual esotropia.  On the Report of Medical 
History, the appellant complained of eye trouble.  A February 
1977 vision examination report noted a history of eye surgery 
and left eye amblyopia.  A September 1979 record showed that 
the appellant presented with complaints of "tingling."  The 
service examiner noted that there were no observable 
symptoms.  The service examiner noted an assessment of "R/O 
UD" or rule out urethral discharge.  An April 1979 record 
noted that the appellant presented with a history of high 
myopia and strabismus in the left eye and two muscle 
surgeries.  It was noted that the appellant expressed concern 
that he was not using both eyes and he inquired about 
additional surgery.  The consul noted that the appellant's 
left eye was cosmetically acceptable with intraocular 
pressure.  No treatment was recommended at that time.  A July 
1979 record noted that sutures were removed from the 
appellant's left eyelid areas.  The reason for the sutures 
was not indicated.  An August 1979 record showed that the 
appellant complained of blurring of vision in the left eye.  
It was noted that the appellant had sustained an injury three 
weeks prior.  The assessment was residual ocular irritation 
of the left eye secondary to trauma.  There is no separation 
examination report of record. 

The March 14, 1986 reserve enlistment examination report 
showed that no neurological disorder was identified.  The 
appellant was assigned a physical profile of "1" for his 
overall physical condition and abilities.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993) (providing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The Report of Medical 
History was absent any relevant complaints from the 
appellant.  The December 6, 1986 periodic physical 
examination report showed that no neurological disorder was 
identified.  The appellant remained assigned to an overall 
physical profile of "1."  It was noted that the appellant 
had a "lazy" left eye.  The Report of Medical History was 
absent any relevant complaints from the appellant.  Records 
dated October 15, 1989 showed that the appellant sustained a 
chemical burn of the left eye.  A private medical record 
dated October 18, 1989 (for the 16th through the 18th) from 
Dr. G.K. noted that the appellant had punctate keratitis in 
his left eye caused from paint thinner.  The September 8, 
1990 periodic physical examination report showed that no 
neurological disorder was identified.  It was noted that the 
appellant had poor visual acuity since childhood and 
amblyopia pressure.  The appellant remained assigned to an 
overall physical profile of "1."  The Report of Medical 
History was absent any relevant complaints from the 
appellant. 

A February 19, 1993 service occupational health examination 
report did not note any relevant complaints.  No neurological 
disorder was identified.  The March 21, 1994 respiratory 
examination report and attachments did not note any relevant 
complaints.  A May 22, 1995 Record of Injury/Illness and 
Treatment noted an assessment of acute soft tissue injury of 
the right thigh and left forearm.  The appellant reportedly 
lost his balance and fell.  No line of duty determination was 
made.  A copy of a claim with the United States Department of 
Labor for Workers' Compensation under the Federal Employees' 
Compensation Act (FECA) noted that the aforementioned injury 
was sustained in the performance of the appellant's duty.  A 
"Civilian Return to Duty" form noted that the appellant was 
not cleared for duty for the rest of his shift on May 22, 
1995 due to the incident.  A May 23, 1995 medical record 
noted an acute soft tissue injury of the left forearm and 
right thigh.  Another "Civilian Return to Duty" form dated 
May 23, 1995 noted that the appellant was assigned to light 
duty through May 30, 1995.  Medical records dated May 30, 
1995 showed that the appellant returned for a follow-up.  It 
was noted that the appellant sustained the injury in the line 
of duty.  The assessment was acute soft tissue injury of the 
left forearm and right thigh resolved. 

A Dayton Center for Neurological Disorders report dated July 
11, 1995 showed that the appellant reported that he recalled 
several instances in which he fell-including an incident in 
which he lost his balance and fell while working on a 
stairwell at work.  A Dayton Medical Imaging record dated 
August 16, 1995 showed that the appellant was seen for a 
cerebral computed tomography (CT) scan.  Dr. E.R.S. noted 
that the cerebral CT examination was normal.  Dayton Center 
records dated August 18, 1995 noted that the appellant 
complained of disequilibrium syndrome without vertigo.  Dr. 
M.J.V. reported that an electroencephalogram (EEG) was within 
normal limits of variation for the age group.  An undated 
Dayton Medical Imaging record noted an impression of normal 
lower extremity electromyography.  Dr. K.B.P. reported that 
he could not find any electrophysiologic evidence to suggest 
any type of myopathic process or peripheral neuropathic 
process.  Dr. K.B.P. further reported that there was likewise 
no evidence of lumbosacral radiculopathy. 

Charles F. Kettering Memorial Hospital records dated February 
26, 1996 indicated that the appellant complained of problems 
with his balance and legs.  He reported that his legs were 
fatigued by the end of the day.  A clinical impression of 
abnormal examination with suggestion of myelopathic disease 
was noted.  A Dayton Medical Imaging record dated March 4, 
1996 showed that plain films of the cervical and thoracic 
spine as well as a magnetic resonance imaging (MRI) of the 
cervical and thoracic region revealed abnormal findings.  Dr. 
W.R.P. noted that there was an abnormal increased T2 signal 
with the most prominent area present at the C4-5 region.  Dr. 
W.R.P. explained that this was associated with a small disc 
herniation at the C5-6 level, however, he did not feel that 
the disc herniation was the cause of the abnormal signal.  
Dr. W.R.P. indicated that he would favor a primary 
demyelinating process such as multiple sclerosis, perhaps in 
its acute phase.  Dr. W.R.P. noted that alternatively, 
transverse myelitis could have a similar appearance, but a 
cord infarct was considered unlikely.  Lastly, Dr. W.R.P. 
noted that a low grade neoplasm would have to be multifocal, 
although not entirely excluded on the basis of this MRI 
study. 

A Dayton Medical Imaging record dated March 29, 1996 showed 
that a MRI of the brain was abnormal.  Dr. W.R.P. reported 
that there was a dominant area of encephalomalacia in the 
right frontal pole with associated ring enhancement.  Dr. 
W.R.P. further reported that although there was a small 
amount of associated perilesional gliosis or increased T2 
signal, there was no mass effect identified.  Dr. W.R.P. 
maintained that this finding, in conjunction with small 
periventricular and deep white matter areas of increased T2 
signal, as well as the appellant's prior abnormal study of 
the cervical and thoracic spine, suggested multiple sclerosis 
as the etiology.  Dr. W.R.P. indicated that other 
differential diagnostic considerations included a primary 
infectious or inflammatory process.  Grandview 
Hospital/Southview Hospital records dated April 2, 1996 
showed that lab tests revealed oligoclonal bands present in 
the cerebrospinal fluid but not in the serum, which the lab 
technician indicated was often associated with a 
demyelinating process such as multiple sclerosis, subacute 
encephalitis, neurosyphilis, etc.  Dayton Center for 
Neurological Disorders records dated in May 1996 are noted. 

A Dayton Medical Imaging record dated June 20, 1996 noted 
that a MRI of the brain and cervical spine revealed abnormal 
findings.  A Dayton Neurological Consultants, Inc. report 
dated July 1, 1996 showed that the appellant was evaluated 
for a possible demyelinating disease.  Dr. L.P.G. related 
that the appellant reported a history of ataxia and balance 
difficulties over the last two years-more prominently over 
the last six to seven months.  The appellant denied vertigo, 
double vision, numbness in the face, and bowel or bladder 
incontinence, although he did have urinary urgency and had 
had some dribbling of his urine at times.  The appellant 
complained of decreased vision in his left eye as well as 
stiffness, spasticity, and weakness in his lower extremities.  
The appellant also complained of tingling.  After testing, 
Dr. L.P.G. noted that he suspected primary demyelinating 
disease, secondary to chronic progressive demyelinating 
disease.  In an August 13, 1996 letter, Dr. K.B.P. noted that 
he informed the appellant that day that his diagnosis was 
probable multiple sclerosis.  A Dayton Center for 
Neurological Disorders record dated September 24, 1996 showed 
that Dr. K.B.P. noted that he advised the appellant that his 
diagnosis of probable multiple sclerosis remained. 

A service Physical Profile Serial Report dated September 7, 
1996 showed that the appellant was reassigned to a temporary 
overall physical profile of "4" from an overall physical 
profile of "1."  According to a Memorandum dated November 
14, 1996, a service officer requested a change in the 
appellant's profile to "3" so that the appellant could 
continue to lend his expertise in certain training 
activities.  A service Physical Profile Serial Report dated 
November 15, 1996 showed that the appellant received the 
profile change.  The appellant was reassigned an indefinite 
profile of "3."  He was restricted to light duty and no 
work on ladders and no operating heavy machinery. 

A "Civilian Return to Duty" report dated February 28, 1997 
noted rule out right knee strain.  It was noted that the 
appellant sustained a work related injury.  A February 28, 
1997 Record of Injury/Illness and Treatment indicated that 
the appellant reported that he lost his balance and fell.  A 
right knee strain was noted.  It was noted that the appellant 
was on duty, but no line of duty determination was made.  A 
copy of the claim with the U.S. Department of Labor for 
Workers' Compensation under FECA is of record.  A Dayton 
Center for Neurological Disorders report dated April 7, 1997 
showed that Dr. K.B.P. indicated that although the appellant 
presented in a very atypical fashion, eventually the 
diagnosis of multiple sclerosis was made.  Dr. K.B.P. 
reported that Dr. L.P.G. and a neurologist at a University 
Center concurred with the diagnosis.  Dr. K.B.P. indicated 
that clinically, the appellant was worse.  Dr. K.B.P. 
referenced the recent right knee injury as an example.  Dr. 
K.B.P. noted that the appellant complained of more fatigue as 
well as spasticity and urinary urgency.  A Dayton Medical 
Imaging record dated April 11, 1997 showed that a MRI of the 
brain revealed findings compatible with multiple sclerosis, 
according to Dr. W.R.P.  An undated service record noted the 
April 11, 1997 private record and MRI findings, and indicated 
that due to the appellant's significant clinical symptoms and 
presumptive diagnosis of multiple sclerosis, he should be 
evaluated for disqualification for world wide duty. 

In letters dated May 21, 1997 and June 2, 1997, Dr. K.B.P. 
reported that the appellant was first referred to him on July 
11, 1995, with a chief complaint of loss of balance and 
falling spells.  Dr. K.B.P. noted that the appellant was 
conclusively diagnosed with a central nervous system 
demyelinating disease, specifically multiple sclerosis.  He 
denied any dysfunction of his bowel or bladder.  A June 2, 
1997 service record noted that the appellant's overall 
physical profile was changed once again from "3" to "4." 

An undated Dayton Center for Neurological Disorders report 
from Dr. K.B.P. noted a diagnosis of multiple sclerosis.  Dr. 
K.B.P. reported that with multiple sclerosis, there were 
episodes of exacerbations manifested by periods of weakness, 
numbness, and/or disability.  Dr. K.B.P. further noted that 
one of the unique characteristics of multiple sclerosis was 
its presentation of Uhthoff's Phenomenon (sensitivity to 
heat). 

The September 5, 1997 VA general examination report noted 
that the appellant had all the signs, symptoms, and history 
compatible with a diagnosis of multiple sclerosis.  The 
examiner noted that the appellant had blurred vision, 
tingling in both feet, constant difficulty in walking and 
gait, loss of appetite, urinary urgency, fatigue, and 
sensation loss on the bottom of his feet.  The appellant 
reported that he was diagnosed with the disease in 1996 but 
he had had symptoms since 1993.  He reported that he had a 
recent unwitnessed fall that occurred about a week ago.  The 
examiner diagnosed multiple sclerosis.  The examiner noted 
that in his opinion, many of the symptoms and complaints were 
associated with a progressive neurological condition, i.e., 
multiple sclerosis.  The examiner further noted that 
regarding the tingling, blurring of vision, dryness of skin, 
and other symptoms, they were due to multiple sclerosis. 

The September 10, 1997 VA peripheral nerves examination 
report noted that the appellant was diagnosed with multiple 
sclerosis in 1996.  The appellant reported that he had had 
symptoms for several years preceding the diagnosis.  The 
appellant related that about three years ago, during a game 
of softball, he had several falls that appeared to be 
unusual.  Later that year, when he bowled, he fell when he 
released the bowling ball.  The appellant also reported on 
the fall documented in 1995.  The appellant complained that 
he experienced tingling in both his feet for a long time, 
including during the period he served on active duty.  The 
appellant reported a history of eye muscle surgery for 
amblyopia when he was in his late teens or early 20s as well 
as a history of bladder urgency.  His main disabilities were 
fatigue and disequilibrium.  It was noted that the 
appellant's gait was unsteady.  After an examination, the 
examiner noted an impression of multiple sclerosis. 

The September 12, 1997 VA visual examination report noted 
that the appellant had a long-standing diagnosis of 
strabismic amblyopia in the left eye.  After an eye 
examination, the examiner diagnosed strabismic amblyopia of 
the left eye and multiple sclerosis without ocular 
manifestations. 

The October 7, 1997 reserve examination report showed that 
the neurological examination produced abnormal results.  
Multiple sclerosis was noted.  Service records showed that 
the appellant was transferred to the retired reserve section 
on October 15, 1997, on account of multiple sclerosis. 

A January 1998 report from Dr. K.B.P. noted that the 
appellant had a definitive diagnosis of a central nervous 
system demyelinating disease, specifically multiple 
sclerosis.  An April 1998 report from Dr. K.B.P. noted that 
the appellant's multiple sclerosis seemed to be in remission.  
In a September 1998 report, Dr. K.B.P. related that the 
appellant's history was somewhat atypical as were his 
physical findings.  Dr. K.B.P. indicated that the appellant 
did not initially report to him symptomatology that preceded 
July 1995.  Dr. K.B.P. maintained that if the appellant did 
indeed have symptoms such as frequent falls and tingling and 
overall malaise as early as 1979, then certainly one might be 
able to contribute this to the diagnosis of multiple 
sclerosis that was more recently given to him. Dr. K.B.P. 
noted that it was well documented that patients could have a 
variety of neurologic symptoms for years and even decades 
prior to the definitive diagnosis being made. 

Private medical records from Dr. R.M.T. dated from August 
1999 to January 2001 noted that the appellant's primary 
symptoms were spasticity and weakness in the legs, urinary 
and sexual dysfunction, anorexia, and some depressive 
symptoms. 

The May 2003 VA examination report shows that the examiner 
reviewed the claims file. The appellant reported that his 
symptoms manifested sometime between 1995 and 1996.  He 
recalled losing his balance both during sporting activities 
as well as at his job.  He indicated that there were probably 
incidents of falling or other symptoms prior to 1995 that he 
did not pay attention to but he could not clearly identify 
discrete instances of abnormal motor or sensory symptoms.  
Since 1996, he had deteriorated in terms of gait and stance, 
which he felt was entirely due to his sense of imbalance.  He 
suffered from hyperreactivity to normal stimulations of 
movement.  He denied loss of bowel and bladder control.  He 
complained of itching sensations in the axillae and back that 
he believed were due to the medication he took for his 
disease.  

After an examination, the examiner noted an impression of 
history of multiple sclerosis in 1996 with noticeable 
symptoms since 1995.  The examiner indicated that the 
examination was consistent with a process that might be 
localized to the spinal cord in the lower thoracic or more 
likely lumbar regions, suggesting the presence of a 
transverse myelitis.  The examiner noted that the appellant's 
symptoms would suggest a progressively deteriorating 
condition with virtual paralysis of the right lower extremity 
and significant sensory changes compared to when he was first 
diagnosed in 1996.  The examiner commented that given the 
known natural history of multiple sclerosis or transverse 
myelitis, it was as likely as not that the appellant had 
lesions or even symptoms per his history that were present 
during a period of time that coincided with military service, 
but which might have been either remitting or so transient or 
mild that he might not have paid attention to them until 
1995, when he sought medical attention for what was then 
recognized as a major functional change. 

Chronic Dermatitis

The appellant contends that he is entitled to service 
connection for dermatitis.  The service medical records show 
that in February 1979, the appellant complained of a rash 
over the lateral hip area and in the groin area.  An 
examination revealed macular, hyperkeratotic lesions without 
scaling on the lateral hip area, but no rash present in the 
groin area.  The assessment was dermatitis secondary to 
xerosis.  No further complaints of or treatment for 
dermatitis were noted in the service medical records.  

The September 1997 VA general examination report shows that 
the appellant complained of a rash on his back.  The 
examination revealed no evidence of a rash.  Accordingly, the 
examiner diagnosed "dermatitis, not present at this time."  

Private medical records from Dr. J.G. dated in October 1998 
show that the appellant complained of a rash that had 
developed over his body.  The appellant clarified that the 
rash was confined to the groin area.  The appellant reported 
that he had been treated for chronic urinary tract 
infections.  The appellant also reported a positive history 
of herpes, now with a questionable recurrence.  Dr. J.G. 
noted an assessment of herpes genitalis and prescribed a 
serum for the disease.   

Private medical records from Dr. E.A.W. dated from June 2002 
to July 2002 show that the appellant complained of a two-year 
history of developing itching in his scalp.  The examination 
revealed diffuse scaling in the appellant's scalp with a 
little erythema.  Dr. E.A.W. noted a clinical impression of 
seborrheic dermatitis.  Dr. E.A.W. indicated that he advised 
the appellant that this condition often worsened in patients 
who had diseases that affected their central nervous systems.  

Chronic Disability Manifested by Dry Skin

In February 1979, the appellant complained of a rash over the 
lateral hip area and in the groin area when the assessment 
was dermatitis secondary to xerosis.  The service medical 
records are otherwise absent any complaints of, findings of, 
or treatment for dry skin during service.  According to 
testimony the appellant presented at the Board hearing, he 
first noticed a dry skin condition during his period of 
active duty service from November 1975 to October 1979.  He 
did not seek any medical attention at that time.  Rather, he 
testified that he first received treatment after service.  He 
believed the dry skin was the result of handling fuel, paint, 
and cleaning products for aircraft parts.  

Reserve medical records include an October 1989 Occupational 
Health Examination report that noted that personnel used 
mechanical and chemical methods for corrosion removal from 
A.G.E. & Aircraft components.  They also used various types 
of paints, solvents, thinners, and paint removers.  A March 
1, 1990 record noted that the appellant presented with 
complaints of very dry hands after use of paint remover.  The 
appellant reported that he immersed his hands into paint 
remover using vinyl exam gloves, but the paint remover 
dissolved the vinyl gloves and irritated his hands.  The 
service examiner noted that the appellant's hands appeared 
dry.  There were no breaks in the skin surface, no apparent 
burns, and no apparent acute distress.  The service examiner 
noted an assessment of dry skin.  The March 21, 1994 reserve 
examination report showed that the appellant was examined for 
fitness for respirator wear.  It was noted that the appellant 
faced potential exposure from paints.  No relevant findings 
were reported.  

The September 1997 VA general examination report shows that 
the appellant complained of dryness of the skin.  It was 
noted that there was "no specific time frame for dryness of 
the skin."  The examiner diagnosed "dryness of the skin 
evident."  

The May 2003 VA examination report notes that the examiner 
reviewed the claims file.  The examiner noted that the 
appellant complained of dry patches of skin on the posterior 
hands.  The examiner noted that the appellant used over-the-
counter hand
lotion for dryness of the hands.  The physical examination 
revealed dry itchy areas of his hands.  Color photographs 
were taken of his hands.  The examiner did not diagnose any 
specific underlying condition.  In a July 2003 addendum, the 
examiner opined that it was as likely as not that the 
appellant's dry skin of hands was not related to his military 
service.  

Chronic Urinary Tract Disability

The service medical records show that in June 1978, the 
appellant presented with suspected "V.D." [venereal 
disease] discharge present for the prior three days.  The 
service examiner noted an assessment of nonspecific 
urethritis.  A March 1979 record noted that the appellant 
complained of pain and tenderness in the groin area.  The 
service examiner noted that the appellant had bilateral 
inguinal lymphadenopathy, then noted an assessment of urinary 
tract infection.  A July 1979 record noted that the appellant 
was treated for urethral discharge.  The service examiner 
asked the appellant when was his last sexual contact.  A 
September 1979 record noted an assessment of rule out 
urethral discharge.  Another September 1979 record noted 
treatment for urethral discharge.  On the Report of Medical 
History that accompanied the March 1986 reserve enlistment 
examination report, the appellant reported a positive history 
of syphilis.  

Private medical records include a December 1992 record that 
noted that the appellant complained of discomfort with 
urination.  The physician noted an impression of 
gastroenteritis.  A June 1996 record noted an inflamed 
urinary tract.  A July 1996 Dayton Neurological Consultants 
report noted that the appellant reported a history of genital 
herpes.  

The September 1997 VA general examination report shows that 
the appellant complained of urinary problems.  The appellant 
reported that he had had an inflamed urinary tract on and off 
for 20 years.  He took Floxin twice a day.  He complained of 
urethral discharge and discomfort when urinating.  The 
examiner diagnosed chronic urinary tract infection.  

Private medical records from Dr. D.M. dated from April 1993 
to September 1998 show that the appellant received continuous 
treatment for an urethral discharge and note that the 
appellant was diagnosed with recurring nonspecific 
urethritis.  In particular, a January 1998 record indicated 
that the appellant had an episode of herpes that was now 
totally cleared.  In a March 1998 report, Dr. D.M. noted that 
the appellant's prognosis was excellent and that he had no 
known disabling type of condition.  Dr. D.M. maintained that 
the appellant's urologic problems were cleared easily with 
antibiotic treatment, although they did recur.  

Private medical records from Dr. R.M.T. dated from August 
1999 to January 2001 included an August 1999 report which 
suggested that urinary dysfunction was a symptom of the 
appellant's multiple sclerosis.  The records also noted a 
history of syphilis.  

The May 2003 VA examination report shows that the examiner 
noted that the appellant was diagnosed with multiple 
sclerosis in 1996 with bladder dysfunction.  After a physical 
examination, the examiner diagnosed long standing multiple 
sclerosis and resultant bladder dysfunction, primarily with 
urgency, sensation of incomplete emptying, and post-void 
dribbling.  It was noted that the appellant was not receiving 
any medical treatment for these dysfunctions.  The examiner 
opined that it was as likely as not that the appellant's 
urinary dysfunction was not related to his military service.  

A report of VA urinary examination in July 2004, with an 
April 2006 addendum, indicates that the appellant's in-
service urinary symptoms were not markers for the diagnosis 
of multiple sclerosis, as these symptoms were of an 
infectious nature, related to sexually transmitted disease 
and urinary tract infections.  The VA examiner further noted 
that urinary symptoms are usually a later manifestation of 
multiple sclerosis, and that symptoms related to multiple 
sclerosis tend to be sensory or neurological in origin.  The 
VA examiner further noted that the veteran's claims file was 
"extensively reviewed."

Analysis

Multiple Sclerosis

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for 
multiple sclerosis.  The Board finds that the appellant has 
not shown by competent medical evidence that his currently 
manifested multiple sclerosis is causally or etiologically 
related to his period of active duty service from November 
1975 to October 1979, and it is not presumed to have had its 
onset during active service, or within seven years following 
active service.  The Board also finds that the appellant has 
not shown by competent medical evidence that his currently 
manifested multiple sclerosis is the result of a disease 
incurred or aggravated in the line of duty during a period of 
active duty for training, or that his multiple sclerosis is 
the result of an injury incurred or aggravated in the line of 
duty during a period of inactive duty training.  

The service medical records are absent any findings of 
multiple sclerosis during the appellant's period of active 
duty service from November 1975 to October 1979.  There is no 
competent medical evidence that the appellant's visual acuity 
problems or eye problems in general during active duty 
service and after service are early manifestations of 
multiple sclerosis.  While the September 1997 VA general 
practitioner attributed the appellant's blurry vision as one 
of many symptoms that were due to multiple sclerosis, the 
September 1997 optometrist indicated that there was no 
connection between the eye problems and the disease.  The 
Board accords more weight to the specialist's opinion than 
the general practitioner's opinion because the specialist has 
expert knowledge in the field of optometry.  An opinion may 
be reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge.  See Black v. Brown, 10 Vet. App. 
279 (1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

Similarly, the first possible diagnosis of multiple sclerosis 
occurred on March 4, 1996.  The Board notes that multiple 
sclerosis has a seven-year presumption period, which would 
have expired in October 1986.  Multiple sclerosis was not 
diagnosed until 1996, which is 17 years following the 
appellant's discharge from service.  There are also no 
complaints of or findings of symptomatology associated with 
multiple sclerosis medically documented within the seven-year 
presumption period.  As such, in the absence of competent 
medical evidence that the date of onset of multiple sclerosis 
coincided with the period the appellant served on active duty 
from November 1975 to October 1979, or within seven years 
from his separation from service, service connection cannot 
be established on either a direct or presumptive basis.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  

In the alternative, the appellant contends that his multiple 
sclerosis began during a period of reserve service.  
Symptomatology treating neurologists eventually associated 
with multiple sclerosis was first documented on July 11, 
1995.  At that time, the appellant complained of difficulties 
with balance and episodes of falling - including a fall that 
occurred on May 22, 1995.  The service personnel records, 
however, indisputably show that during the period of March 
20, 1995 to March 19, 1996, the appellant did not serve on 
any periods of active duty for training.  Therefore, multiple 
sclerosis did not manifest during a period of active duty for 
training.

Furthermore, the medical evidence also shows that the 
appellant was not treated for multiple sclerosis during any 
period of active duty for training.  In an April 7, 1997 
report, Dr. K.B.P. noted that the right knee injury the 
veteran sustained on February 28, 1997 was evidence that the 
veteran's condition was worsening.  The Board notes that 
treatment the veteran received in connection with the 
February 28, 1997 injury did not coincide with a period of 
active duty for training according to leave and earnings 
statements and the Point Credit Summary.  Thus, for periods 
dating after the appellant's first possible diagnosis of 
multiple sclerosis on March 4, 1996, there is no medical 
evidence that shows an increase in severity of multiple 
sclerosis occurred during a period of active duty for 
training.  The Board notes that aggravation of a pre-existing 
disability may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  Accordingly, aggravation of multiple 
sclerosis during a period of active duty for training is not 
shown by the evidence.    

The appellant directs the Board's attention to a September 
1979 service medical record entry that indicated that the 
appellant complained of "tingling."  The Board is cognizant 
of Dr. K.B.P.'s opinion that if the appellant had symptoms 
such as tingling as early as 1979, that "certainly one 
[might] be able to contribute this to the diagnosis of 
multiple sclerosis."  Dr. K.B.P. explained that a person 
could have a variety of neurologic symptoms for years and 
even decades prior to the definitive diagnosis being made.  
Dr. K.B.P.'s opinion is speculative and not based on a review 
of the appellant's service medical records.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The documented complaints of "tingling" when 
viewed in context with other medical entries showed that 
these complaints were in association with complaints of 
urethral discharge and treatment for an urinary tract 
infection or sexually transmitted disease.  Dr. K.B.P.'s 
opinion does not discuss the etiology of the "tingling" 
complaints in light of service medical records which show 
treatment for an urinary tract infection.  The Board finds 
that this lessens the probative value of Dr. K.B.P.'s medical 
statement, as the physician seems to rely on an unreliable 
medical history.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 
(1993) (a diagnosis and purported relationship to service is 
only as good and credible as the history on which it was 
predicated).  
  
The Board also acknowledges that the May 2003 VA neurological 
examiner opined that it was "as likely as not that" the 
appellant had lesions or symptoms that were present during a 
period of time that coincided with his military service, but 
that were either remitting or so transient as to not require 
medical attention until a major functional change in 1995.  
However, the Board points out that the VA examiner does not 
indicate what period of service to which he is referring, and 
notes that the appellant reported at his September 1997 VA 
examination that his symptoms began in 1993, whereas he 
subsequently reported his symptoms began in 1995 and 1979.  
More significantly, the Board notes the VA examiner expressly 
indicated that his opinion was based on the appellant's 
history and information as recounted by the appellant, 
himself, in the course of being evaluated.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  See also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Court rejected a 
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  

The veteran also contends that his multiple sclerosis was 
caused by the herpes virus he contracted while serving in 
Korea.  It is not clear from the service medical records what 
sexually transmitted disease, if any, the veteran contracted 
during service.  Regardless, there is no competent medical 
evidence that links the appellant's multiple sclerosis to a 
sexually transmitted disease.  The same holds true for the 
veteran's contention that his multiple sclerosis was caused 
by exposure to "hazardous materials."  There is no 
competent medical evidence that links the appellant's 
multiple sclerosis to "hazardous materials."

Lastly, the Board notes that service records show that the 
appellant served in the reserves from March 1986 to October 
1997, with periods of active duty for training.  He also 
served several days on active duty in support of the Persian 
Gulf War, but these days were noncontinuous and numbered 
under 90 days.  In order to be entitled to the seven-year 
presumption, the appellant must be a "veteran" and served 
for 90 continuous days during the period to which he seeks to 
attribute the diagnosis of multiple sclerosis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Therefore, the appellant is not entitled to 
consideration of whether multiple sclerosis manifested during 
a seven-year period from any periods of active duty service 
he served in support of the Persian Gulf War.  

As the appellant seeks service connection for a disease, the 
Board need not discuss whether multiple sclerosis manifested 
during a period of inactive duty training.  38 U.S.C.A. §§ 
101(23), 101(24).  Service connection cannot be granted for a 
disease having been incurred or aggravated during a period of 
inactive duty training.  Id.  For inactive duty training, 
service connection can be granted only for an injury that was 
incurred or aggravated in such service.  Id. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Chronic Dermatitis

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for chronic dermatitis.  While the Board 
acknowledges that the appellant suffered from a bout of 
dermatitis of the hip during service, the remainder of the 
service medical records, however, are negative for any 
complaints or findings relative to dermatitis.  Further, the 
medical evidence shows no current complaints of or findings 
of dermatitis due to xerosis.  The appellant complained of a 
"rash" of the groin area during service and after service.  
It appears from Dr. J.G.'s records, however, that the 
appellant suffered at that time from herpes genitalis rather 
than a "rash" in general.  In the absence of demonstration 
of continuity of symptomatology, the initial demonstration of 
the disability at issue, years after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   The appellant 
also complained of a rash on his back after service, but the 
examination revealed no evidence of a rash affecting that 
area.  The medical evidence only shows that the appellant 
currently suffers from seborrheic dermatitis of the scalp, 
which Dr. E.A.W. indicates may be an exacerbation of multiple 
sclerosis.  See 38 C.F.R. § 3.303(b) (subsequent 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

Furthermore, regarding the veteran's assertions that his 
dermatitis is caused by his multiple sclerosis, or at least 
was a precipitating factor in the development of it, 
the Board acknowledges that the medical evidence suggests 
this very well may be true.  But even so, the mere fact that 
his multiple sclerosis has not been medically determined to 
be attributable to his military service unfortunately also, 
in turn, means that he cannot link his dermatitis to his 
service - via his multiple sclerosis.  The elimination of 
one relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

Accordingly, the Board finds that there has been no 
demonstration by competent clinical evidence that the veteran 
has chronic dermatitis that was incurred in service.  Rather, 
the evidence demonstrates that the dermatitis demonstrated 
during service was acute and transitory and resolved with no 
residual disability.   As such, the preponderance of the 
evidence is against service connection for chronic 
dermatitis.  

Chronic Disability Manifested by Dry Skin

The Board has also determined that the preponderance of the 
evidence is against service-connection for a chronic 
disability manifested by dry skin, to include of the hands.  
The Board notes that the medical evidence shows that 
dermatitis due to xerosis was diagnosed in February 1979 
without demonstration of recurrence throughout the remainder 
of active duty, and that dry hands were not manifested again 
until a period of active duty for training on March 1, 1990, 
after use of paint remover.  According to the Air National 
Guard/United States Air Force Reserve Point Credit Summary, 
the appellant served on active duty for training for 22 days 
between March 20, 1989 and March 19, 1990.  According to pay 
stubs provided by the appellant, he performed active duty for 
training for the period, February 24, 1990 to March 2, 1990.  

Further, the appellant's dry skin in service has not been 
shown to have been other than acute and transitory and to 
have resolved with no residual disability, to include the 
result of an acute episode of allergen (paint) exposure.  
Acute allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

Likewise, the fact that his multiple sclerosis has not been 
determined to be attributable to his military service 
unfortunately also means that he cannot link his dry skin 
disability to his service in this manner.  The elimination of 
the supposed precipitant of the relationship necessarily also 
eliminates all associated residual conditions.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Additionally, in a July 2003 addendum, the May 2003 VA 
examiner, after reviewing the claims folder, opined that it 
was not as likely as not that the appellant's dry skin 
condition of the hands is related to service.  Also, the 
examiner did not diagnose an underlying condition.  The Board 
finds that the VA examiner's opinion is probative of the 
issue at hand, and is consistent with the record.  Although 
the Board may not ignore medical opinion evidence, greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Hence, there has been no demonstration by competent medical 
evidence that the appellant currently suffers from a chronic 
disability manifested by dry skin which is etiologically 
linked to service.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
chronic disability manifested by dry skin.   

Chronic Urinary Tract Disability

The Board finds that the preponderance of the evidence is 
against the claim for service connection for chronic urinary 
tract disability, so this claim must be denied.  38 C.F.R. 
§ 3.102.  The Board acknowledges that the veteran's service 
medical records show that he was treated for venereal 
disease, urinary tract infection, urethral discharge, and 
syphilis.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").   However, these episodes were 
described as acute, and were resolved with medical treatment.   
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).

More significantly, at the veteran's July 2004 VA 
examination, the veteran's urinary symptoms were found to be 
without sequelae and unrelated to his multiple sclerosis.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).  According to the VA 
examiner, the veteran's urinary symptoms in service were 
infectious in nature, and were neither sensory nor 
neurological, which would be consistent with manifestations 
of multiple sclerosis.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Therefore, the only evidence portending that the veteran's 
chronic urinary tract disability is related to his service, 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to diagnose or determine the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for multiple sclerosis is denied. 

Service connection for chronic dermatitis is denied.

Service connection for a chronic disability manifested by dry 
skin is denied.  

Service connection for a chronic urinary tract disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


